ACCEPTED
                                                                                                            01-15-00199-CV
                                                                                                  FIRST COURT OF APPEALS
                                                                                                          HOUSTON, TEXAS
                                                                                                       3/12/2015 3:18:43 PM
   MARYBETH M. NELSON                                          830 Apollo Lane • Houston, Texas 77058 CHRISTOPHER PRINE
   Attorney at Law                                             office: 409.684.3067 • fax:817-533-1131               CLERK
                                                             1830 Hwy. 87 • Crystal Beach, Texas 77650
                                                                        marybethmnelson@yahoo.com


                                                                                       FILED IN
                                                                                1st COURT OF APPEALS
March 12, 2015                                                                      HOUSTON, TEXAS
                                                                                3/12/2015 3:18:43 PM
Court of Appeals                                                                CHRISTOPHER A. PRINE
First District                                                                          Clerk
301 Fannin Street
Houston, Texas 77002

          RE: 01-15-00199-CV; Correction of email address for attorney for appellee, Marybeth M.
Nelson.



Dear Assistant Clerk:

         I noted on appellant's docketing statement that my email address was incorrectly noted. The
correct email is marvbethmnelson@yahoo.com. All else appears correctly. I appreciate your time and
effort in this regard.



                                                Sincerely,



                                           ~M7f;fi
                                                Marybeth M. Nelson
                                                Attorney for Appellee, Jimmy Brill Cox




Cc: Wilfried P. Schmitz




                                         -M9YM-